DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 15-27 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without demolding the coated substrate from the molding tool and then separating the mixing portion of the coated substrate to obtain the desired composite part 17, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The entire instant specification recites the desired composite part as the molded part portion and the coating of component system thereon, i.e. the mixing portion is not part of the desired composite part.  The instant specification at pg 17:10-19 clearly recites demolding the coated substrate from the molding tool and then separating the mixing portion of the coated substrate to obtain the desired composite part 17.  Steps of demolding and separating must be included in independent claim 15.

Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The phrase “one of Claims” (cl 20:1) is indefinite because the metes and bounds of the phrase are unascertainable.
	The phrase “one of Claims” (cl 25:1) is indefinite because the metes and bounds of the phrase are unascertainable.
	The phrase “one of Claims” (cl 26:1) is indefinite because the metes and bounds of the phrase are unascertainable.
	The phrase “one of Claims” (cl 27:1) is indefinite because the metes and bounds of the phrase are unascertainable.
 	Correction is required.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the art of in-mold coating and/or  injecting into a mold having disruptors or flow modifiers: 4089922,5800751,6660196, and 7303714.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744